Case: 10-50250 Document: 00511436823 Page: 1 Date Filed: 04/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 6, 2011
                                     No. 10-50250
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CYNTHIA REYES MARROQUIN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 5:08-CR-391-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Cynthia Reyes Marroquin appeals from the 120-month sentence imposed
for her conviction of conspiracy to distribute and possess with intent to distribute
five kilograms or more of cocaine and her concurrent 60-month sentences
imposed for her convictions of two counts of aiding and abetting the possession
with intent to distribute 500 grams or more of cocaine. She argues that the
district court clearly erred by finding that she had not met her burden of
showing that she qualified for a safety valve adjustment pursuant to 18 U.S.C.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50250 Document: 00511436823 Page: 2 Date Filed: 04/06/2011

                                  No. 10-50250

§ 3553(f) and U.S.S.G. § 5C1.2. See United States v. Flanagan, 80 F.3d 143, 145-
47 (5th Cir. 1996).
      Setting aside that Marroquin cites no authority holding that the
Government was bound by representations made during plea negotiations when
no plea agreement was ever reached, her argument that the Government had
agreed prior to trial that the safety valve adjustment was warranted ignores
that the applicability of the adjustment was a matter for the district court to
decide and was not subject to the Government’s discretion. See § 5C1.2(a)
(noting that the district court shall grant a safety valve adjustment “if the court
finds” that the defendant satisfies the applicable criteria). Contrary to her
assertion, the denial of the adjustment was not premised solely upon the
credibility determinations of the interviewing detective; rather, the district court
determined, based upon evidence adduced during trial and at sentencing, that
Marroquin had not truthfully provided all information and evidence known to
her during her pretrial debriefing. See § 3553(f)(5); § 5C1.2(a)(5). This court has
rejected the proposition that a defendant whose sentencing hearing has
commenced may cure her failure to fully debrief for safety valve purposes by
doing so during a suspension of the proceedings. See United States v. Brenes,
250 F.3d 290, 293 (5th Cir. 2001).
      AFFIRMED.




                                         2